EXHIBIT 10.4

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made as of the date set
forth below between eDiets.com, Inc., a Delaware corporation (the “Company”),
and Prides Capital Fund I, L.P. (“Holder”).

RECITALS

A. The Company has sold and issued to the Holder and the Holder has purchased
from the Company a senior secured promissory note in the aggregate principal
amount of $2,595,000.00 and a warrant (the “Warrant”) to purchase up to 500,000
shares of the Company’s common stock (the “Warrant Shares”) in a private
placement (the “Offering”).

B. The execution and delivery of this Agreement by the Company and the Holder is
a condition to the completion of the Offering.

NOW, THEREFORE, the parties hereto agree as follows:

1. REGISTRATION PROCEDURES AND EXPENSES. THE COMPANY SHALL:

(a) subject to receipt of reasonably necessary information from the Holder,
prepare and file with the Securities and Exchange Commission (“SEC”), within
fifteen (15) business days after the closing price of the Company’s common stock
(the “Common Stock”) for five (5) consecutive trading days is at least $5.00 per
share, as reported by the domestic stock exchange or over-the-counter market on
which the shares of Common Stock are listed (the “Filing Date”), a registration
statement (the “Registration Statement”) on Form S-3 (except if the Company is
not then eligible to register on Form S-3, in which case such registration shall
be on another appropriate form in accordance herewith) to enable the resale by
the Holder from time to time of (x) the Warrant Shares issuable and (y) the
shares of Common Stock issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
foregoing (collectively, the “Registrable Securities”);

(b) use its best efforts, subject to receipt of necessary information from each
Holder, to cause the Registration Statement to become effective as soon as
practicable, but in no event later than ninety (90) days after the Filing Date
(the “Required Effective Date”). If the Registration Statement (x) has not been
filed by the applicable Required Effective Date, (y) has not been declared
effective by the SEC on or before the Required Effective Date or (z) is filed
and declared effective but shall thereafter cease to be effective or fail to be
usable for its intended purpose without being succeeded within twenty
(20) business days (the “Required Cure Date”) by a post-effective amendment to
such Registration Statement that cures such failure and that is itself
immediately declared effective, the Company shall, on the business day
immediately following the Required Filing Date, Required Effective Date or
Required Cure Date, as the case may be, and each 30th day thereafter, make a
payment to each Holder as partial compensation for such delay (the “Late
Registration Payments”) equal to one percent (1%) of the purchase price paid for
the Warrant Shares and the Warrant purchased by the Holder and not previously
sold by the Holder or otherwise registered by the Company pursuant to
Section 1(a) or Section 6 until the Registration Statement is filed or declared
effective by the SEC, as the case may be; provided, however, that in no event
shall the payments made pursuant to this paragraph (b), if any, exceed in the
aggregate twelve percent (12%) of such purchase price. Late Registration
Payments will be prorated on a daily basis during each 30 day period and will be
paid to the Holder by wire transfer or check within five business days after the
earlier of (i) the end of each thirty day period following the Required
Effective Date, Required Filing Date or Required Cure Date, as applicable or
(ii) the effective date of the Registration Statement;



--------------------------------------------------------------------------------

(c) use its best efforts to prepare and file with the SEC such amendments and
supplements to the Registration Statement and the prospectus (the “Prospectus”)
included as part of the Registration Statement as may be necessary to keep the
Registration Statement current and effective for a period ending on the earlier
of (i) the date on which the Holder may sell Registrable Securities pursuant to
paragraph (k) of Rule 144 under the Securities Act or any successor rule (“Rule
144”) or (ii) such time as all Registrable Securities purchased by such Holder
in the Offering have been sold pursuant to a registration statement or Rule 144
(the “Effectiveness Period”), and to notify each Holder promptly upon each
Registration Statement and each post-effective amendment thereto, being declared
effective by the SEC;

(d) furnish to any Holder such number of copies of the Registration Statements
and the Prospectuses (including supplemental prospectuses) as the Holder may
reasonably request, in order to facilitate the public sale or other disposition
of all or any of the Registrable Securities by the Holder;

(e) file documents required of the Company for normal blue sky clearance in
states specified in writing by the Holder; provided, however, that the Company
shall not be required to qualify to do business or consent to service of process
in any jurisdiction in which it is not now so qualified or has not so consented;

(f) bear all expenses (other than underwriting discounts and commissions, if
any) in connection with the procedures in paragraph (a) through (e) of this
Section 1 and the registration of the Registrable Securities pursuant to the
Registration Statements;

(g) advise the Holder, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of each Registration Statement or of the initiation of any
proceeding for that purpose; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued;
and

(h) with a view to making available to the Holder the benefits of Rule 144 and
any other rule or regulation of the SEC that may at any time permit the Holder
to sell Registrable Securities to the public without registration, the Company
covenants and agrees to use its commercially reasonable efforts to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) such date as all of the Holder’s Registrable
Securities may be resold pursuant to Rule 144(k) or any other rule of similar
effect or (B) such date as all of the Holder’s Registrable Securities shall have
been resold; (ii) file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and under the
Securities Exchange Act of 1934, as amended (“Exchange Act”); and (iii) furnish
to each Holder, (A) a written statement by the Company that it has complied with
the reporting requirements of the Securities Act and the Exchange Act, (B) a
copy of the Company’s most recent Annual Report on Form 10-K or Quarterly Report
on Form 10-Q, and (C) such other information as may be reasonably requested in
order to avail the Holder of any rule or regulation of the SEC that permits the
selling of any such Registrable Securities without registration.

The Company understands that the Holder disclaims being an underwriter, but
acknowledges that a determination by the SEC that the Holder is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.

 

2



--------------------------------------------------------------------------------

2. TRANSFER OF REGISTRABLE SECURITIES AFTER REGISTRATION; SUSPENSION.

(a) The Holder agrees that it will not effect any disposition of the Registrable
Securities that would constitute a sale within the meaning of the Securities Act
of 1933, as amended (the “Securities Act”), other than in transactions exempt
from the registration requirements of the Securities Act or as contemplated in
any Registration Statement and as described below, and that it will promptly
notify the Company of any material changes in the information set forth in any
Registration Statement regarding the Holder or its plan of distribution.

(b) Except in the event that paragraph (c) below applies, the Company shall:
(i) if deemed necessary by the Company, prepare and file from time to time with
the SEC a post-effective amendment to each Registration Statement or a
supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other required document
so that such Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and so that, as
thereafter delivered to purchasers of the Registrable Securities being sold
thereunder, such Prospectus will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; (ii) provide the Holder copies of any documents filed
pursuant to Section 2(b)(i); and (iii) upon request, inform each Holder who so
requests that the Company has complied with its obligations in Section 2(b)(i)
(or that, if the Company has filed a post-effective amendment to any
Registration Statement which has not yet been declared effective, the Company
will notify the Holder to that effect, will use its best efforts to secure the
effectiveness of such post-effective amendment as promptly as possible and will
promptly notify the Holder pursuant to Section 2(b)(i) hereof when the amendment
has become effective).

(c) Subject to paragraph (d) below, in the event: (i) of any request by the SEC
or any other federal or state governmental authority during the period of
effectiveness of any Registration Statement for amendments or supplements to the
Registration Statement or related Prospectus or for additional information;
(ii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of any Registration
Statement or the initiation of any proceedings for that purpose; (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation of any proceeding for
such purpose; or (iv) of any event or circumstance which necessitates the making
of any changes in any Registration Statement or Prospectus, or any document
incorporated or deemed to be incorporated therein by reference, so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the Prospectus, it will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; then the Company shall promptly deliver a certificate
in writing to the Holder (the “Suspension Notice”) to the effect of the
foregoing and, upon receipt of such Suspension Notice, the Holder will refrain
from selling any Registrable Securities pursuant to the Registration Statement
(a “Suspension”) until the Holder is advised in writing by the Company that the
current Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such Prospectus. In the event of any Suspension, the Company will use its
reasonable best efforts to cause the use of the Prospectus so suspended to be
resumed as soon as reasonably practicable after delivery of a Suspension Notice
to the Holder. In addition to and without limiting any other remedies

 

3



--------------------------------------------------------------------------------

(including, without limitation, at law or at equity) available to the Holder,
the Holder shall be entitled to specific performance in the event that the
Company fails to comply with the provisions of this Section 2(c). The Holder
covenants that from the date hereof it will maintain in confidence the receipt
and content of any Suspension Notice provided in accordance with this
paragraph (c) in accordance with and subject to Section 7.6 of Annex I to the
Securities Purchase Agreement.

(d) Notwithstanding the foregoing paragraphs of this Section 2, the Company
shall use its commercially reasonable efforts to ensure that (i) any Suspension
shall not exceed thirty (30) days individually and Suspensions shall not exceed
ninety (90) days in the aggregate, during any twelve month period and (iii) each
Suspension shall be separated by a period of at least thirty (30) days from a
prior Suspension (each Suspension that satisfies the foregoing criteria being
referred to herein as a “Qualifying Suspension”). In the event that there occurs
a Suspension (or part thereof) that does not constitute a Qualifying Suspension,
the Company shall pay to the Holder, on the thirtieth (30th) day following the
first day of such Suspension (or the first day of such part), and on each
thirtieth (30th) day thereafter, an amount equal to 1% of the purchase price
paid for the Registrable Securities purchased by the Holder and not previously
sold by the Holder (prorated in each such case for partial thirty day periods);
provided, however, that in no event shall the payments made pursuant to this
paragraph (d), if any, exceed in the aggregate 5% of such purchase price.

(e) If a Suspension is not then in effect, the Holder may sell Registrable
Securities under each Registration Statement, provided that it complies with any
applicable prospectus delivery requirements. Upon receipt of a request therefor,
the Company will provide an adequate number of current Prospectuses to the
Holder and to any other parties requiring such Prospectuses.

(f) In the event of a sale of Registrable Securities by the Holder, unless such
requirement is waived by the Company in writing, the Holder must also deliver to
the Company’s transfer agent, with a copy to the Company, a Certificate of
Subsequent Sale substantially in the form attached hereto as Exhibit A
(“Certificate of Subsequent Sale”), so that the Registrable Securities may be
properly transferred.

(g) The Company agrees that it shall, immediately prior to each Registration
Statement being declared effective, deliver to its transfer agent an opinion
letter of counsel, opining that at any time the Registration Statement is
effective, the transfer agent shall issue, in connection with the sale of the
Registrable Securities, certificates representing such Registrable Securities
without restrictive legend, provided the Registrable Securities are to be sold
pursuant to the Prospectus contained in the Registration Statement and the
transfer agent receives a Certificate of Subsequent Sale. Upon receipt of such
opinion, the Company shall cause the transfer agent to confirm, for the benefit
of the Holder, that no further opinion of counsel is required at the time of
transfer in order to issue such Registrable Securities without restrictive
legend.

The Company shall cause its transfer agent to issue a certificate without any
restrictive legend to a purchaser of any Registrable Securities from the Holder,
if (a) the sale of such Registrable Securities is registered under the
applicable Registration Statement (including registration pursuant to Rule 415
under the Securities Act) and the Holder has delivered a Certificate of
Subsequent Sale to the Transfer Agent; (b) the Holder has provided the Company
with an opinion of counsel, in form, substance and scope customary for opinions
of counsel in comparable transactions, to the effect that a public sale or
transfer of such Registrable Securities may be made without registration under
the Securities Act; or (c) such Registrable Securities are sold in compliance
with Rule 144 under the Securities Act. In addition, the Company shall, at the
request of the Holder, remove the restrictive legend from any Registrable
Securities held by the Holder following the expiration of the holding period
required by Rule 144(k) under the Securities Act (or any successor rule).

 

4



--------------------------------------------------------------------------------

3. INDEMNIFICATION. FOR THE PURPOSE OF THIS SECTION 3:

(a) the term “Selling Shareholder” shall mean the Holder and each person, if
any, who controls the Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act;

(b) the term “Registration Statement” shall include any final Prospectus,
exhibit, supplement or amendment included in or relating to, and any document
incorporated by reference in, the applicable Registration Statement (or deemed
to be a part thereof) referred to in Section 1; and

(c) the term “untrue statement” shall mean any untrue statement or alleged
untrue statement, or any omission or alleged omission to state in the applicable
Registration Statement a material fact required to be stated therein or
necessary to make the statements therein, not misleading.

(d) (i) The Company agrees to indemnify and hold harmless each Selling
Shareholder from and against any losses, claims, damages or liabilities to which
such Selling Shareholder may become subject (under the Securities Act or
otherwise) insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any untrue
statement of a material fact contained in any Registration Statement, (ii) any
inaccuracy in the representations and warranties of the Company contained in the
Agreement or the failure of the Company to perform its obligations hereunder or
(iii) any failure by the Company to fulfill any undertaking included in any
Registration Statement, and the Company will reimburse such Selling Shareholder
for any reasonable legal expense or other actual accountable out of pocket
expenses reasonably incurred in investigating, defending or preparing to defend
any such action, proceeding or claim; provided, however, that the Company shall
not be liable in any such case to the extent that such loss, claim, damage or
liability arises out of, or is based upon, an untrue statement made in such
Registration Statement in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Selling Shareholder
specifically for use in preparation of the applicable Registration Statement, or
the failure of such Selling Shareholder to comply with the covenants and
agreements in Section 2 hereof or any statement or omission in any Prospectus
that is corrected in any subsequent Prospectus that was delivered to the Selling
Shareholder prior to the pertinent sale or sales by the Selling Shareholder.

(ii) The Holder agrees to indemnify and hold harmless the Company (and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, each officer of the Company who signs any Registration Statement
and each director of the Company) from and against any losses, claims, damages
or liabilities to which the Company (or any such officer, director or
controlling person) may become subject (under the Securities Act or otherwise),
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon, (i) any failure
to comply with the covenants and agreements contained in Section 2 hereof, or
(ii) any untrue statement of a material fact contained in the Registration
Statement if, and only if, such untrue statement was made in reliance upon and
in conformity with written information furnished by or on behalf of the Holder
specifically for use in preparation of the Registration Statement, and the
Holder will reimburse the Company (or such officer, director or controlling
person), as the case may be, for any reasonable legal expense or other actual
accountable out-of-pocket expenses reasonably incurred in investigating,
defending or preparing to defend any such action, proceeding or claim. The
obligation to indemnify shall be limited to the net amount of the proceeds
received by the Holder from the sale of the Registrable Securities pursuant to
the applicable Registration Statement.

 

5



--------------------------------------------------------------------------------

(iii) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 3, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party under this Section 3 (except to the extent that such omission
materially and adversely affects the indemnifying party’s ability to defend such
action) or from any liability otherwise than under this Section 3. Subject to
the provisions hereinafter stated, in case any such action shall be brought
against an indemnified person, the indemnifying person shall be entitled to
participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, shall be entitled to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified person. After notice
from the indemnifying person to such indemnified person of its election to
assume the defense thereof (unless it has failed to assume the defense thereof
and appoint counsel reasonably satisfactory to the indemnified party), such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof; provided, however, that if there exists or shall exist a
conflict of interest that would make it inappropriate, in the reasonable opinion
of counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any affiliate or associate
thereof, the indemnified person shall be entitled to retain its own counsel at
the expense of such indemnifying person; provided, however, that no indemnifying
person shall be responsible for the fees and expenses of more than one separate
counsel (together with appropriate local counsel) for all indemnified parties.
In no event shall any indemnifying person be liable in respect of any amounts
paid in settlement of any action unless the indemnifying person shall have
approved the terms of such settlement; provided that such consent shall not be
unreasonably withheld. No indemnifying person shall, without the prior written
consent of the indemnified person, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified person is or could
reasonably have been a party and indemnification could have been sought
hereunder by such indemnified person, unless such settlement includes an
unconditional release of such indemnified person from all liability on claims
that are the subject matter of such proceeding.

(iv) If the indemnification provided for in this Section 3 is unavailable to or
insufficient to hold harmless an indemnified party under paragraphs 3(d)(i) or
3(d)(ii) above in respect of any losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the Company on the one hand and the Holder on the other in
connection with the statements or omissions or other matters which resulted in
such losses, claims, damages or liabilities (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, in the case of an untrue
statement, whether the untrue statement relates to information supplied by the
Company on the one hand or the Holder on the other and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement. The Company and the Holder agree that it would not be
just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation (even if the Holder was treated as one entity
for such purpose) or by any other method of allocation which does not take into
account the equitable considerations referred to above in this subsection (d).
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (d), the Holder shall not be required to contribute any amount in
excess of the amount by which the gross amount received by the Holder from the
sale of the Registrable Securities to which such loss relates exceeds the amount
of any damages which the Holder has otherwise been

 

6



--------------------------------------------------------------------------------

required to pay by reason of such untrue statement. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Holder’s obligations in this
subsection to contribute are several in proportion to their sales of Registrable
Securities to which such loss relates and not joint.

The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 3, and are fully informed regarding said provisions. They further
acknowledge that the provisions of this Section 3 fairly allocate the risks in
light of the ability of the parties to investigate the Company and its business
in order to assure that adequate disclosure is made in each Registration
Statement as required by the Securities Act and the Exchange Act.

4. TERMINATION OF CONDITIONS AND OBLIGATIONS. THE CONDITIONS PRECEDENT IMPOSED
BY THIS SECTION 4 UPON THE TRANSFERABILITY OF THE REGISTRABLE SECURITIES SHALL
CEASE AND TERMINATE AS TO ANY PARTICULAR NUMBER OF THE REGISTRABLE SECURITIES
WHEN SUCH REGISTRABLE SECURITIES SHALL HAVE BEEN EFFECTIVELY REGISTERED UNDER
THE SECURITIES ACT AND SOLD OR OTHERWISE DISPOSED OF IN ACCORDANCE WITH THE
INTENDED METHOD OF DISPOSITION SET FORTH IN THE REGISTRATION STATEMENT COVERING
SUCH REGISTRABLE SECURITIES OR AT SUCH TIME AS AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY SHALL HAVE BEEN RENDERED TO THE EFFECT THAT SUCH
CONDITIONS ARE NOT NECESSARY IN ORDER TO COMPLY WITH THE SECURITIES ACT.

5. INFORMATION AVAILABLE. SO LONG AS ANY REGISTRATION STATEMENT IS EFFECTIVE
COVERING THE RESALE OF REGISTRABLE SECURITIES OWNED BY THE HOLDER, THE COMPANY
WILL FURNISH (OR, TO THE EXTENT SUCH INFORMATION IS AVAILABLE ELECTRONICALLY
THROUGH THE COMPANY’S FILINGS WITH THE SEC, THE COMPANY WILL MAKE AVAILABLE) TO
THE HOLDER:

(a) as soon as practicable after it is available, one copy of (i) its Annual
Report to Shareholders (which Annual Report shall contain financial statements
audited in accordance with generally accepted accounting principles by an
independent registered public accounting firm, and (ii) if not included in
substance in the Annual Report to Shareholders, its Annual Report on Form 10-K
(the foregoing, in each case, excluding exhibits);

(b) upon the reasonable request of the Holder, all exhibits excluded by the
parenthetical to subsection (a)(ii) of this Section 5 as filed with the SEC and
all other information that is made available to shareholders; and

(c) upon the reasonable request of the Holder, an adequate number of copies of
the Prospectuses to supply to any other party requiring such Prospectuses; and
the Company, upon the reasonable request of the Holder, will meet with the
Holder or a representative thereof at the Company’s headquarters during the
Company’s normal business hours to discuss all information relevant for
disclosure in the Registration Statement covering the Registrable Securities and
will otherwise reasonably cooperate with the Holder conducting an investigation
for the purpose of reducing or eliminating the Holder’s exposure to liability
under the Securities Act, including the reasonable production of information at
the Company’s headquarters; provided, that the Company shall not be required to
disclose any confidential information to or meet at its headquarters with the
Holder until and unless the Holder shall have entered into a confidentiality
agreement, in form and substance reasonably satisfactory to the Company, with
the Company with respect thereto.

 

7



--------------------------------------------------------------------------------

6. PIGGY-BACK REGISTRATIONS.

(a) If at any time during the Effectiveness Period there is not an effective
Registration Statement covering all of the Registrable Securities and the
Company shall determine to prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the stock option or other employee benefit plans, then the
Company shall give prompt written notice to the Holder of Registrable Securities
of its intention to do so and of such Holder’s rights under this Section 6. Upon
the written request of any such Holder made within 15 days after the receipt of
any such notice (which request shall specify the Registrable Securities intended
to be disposed of by such Holder), the Company will use its best efforts to
effect the registration under the Securities Act of all Registrable Securities
which the Company has been so requested to register by the Holder thereof, to
the extent requisite to permit the disposition of the Registrable Securities to
be so registered; provided that (i) if, at any time after giving written notice
of its intention to register any securities and prior to the effective date of
the registration statement filed in connection with such registration, the
Company shall determine for any reason not to proceed with the proposed
registration of the securities to be sold by it, the Company may, at its
election, give written notice of such determination to the Holder of Registrable
Securities and, thereupon, shall be relieved of its obligation to register any
Registrable Securities in connection with such registration (but not from its
obligation to pay the registration expenses in connection therewith), and
(ii) if such registration involves an underwritten offering, the Holder of
Registrable Securities requesting to be included in the Company’s registration
must sell their Registrable Securities to the underwriters selected by the
Company on the same terms and conditions as apply to the Company, with such
differences, including any with respect to indemnification and liability
insurance, as may be customary or appropriate in combined primary and secondary
offerings. If a registration requested pursuant to this Section 6(a) involves an
underwritten public offering, the Holder of Registrable Securities requesting to
be included in such registration may elect, in writing prior to the effective
date of the registration statement filed in connection with such registration,
not to register such securities in connection with such registration. The
Company will pay all registration expenses in connection with each registration
of Registrable Securities.

(b) If a registration pursuant to this Section 6 involves an underwritten
offering and the managing underwriter advises the Company in writing that, in
its opinion, the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering, so as to be
likely to have an adverse effect on the price, timing or distribution of the
securities offered in such offering as contemplated by the Company (other than
the Registrable Securities), then the Company will include in such registration
(i) first, 100% of the securities the Company proposes to sell and (ii) second,
to the extent of the number of Registrable Securities requested to be included
in such registration pursuant to this Section 6 which, in the opinion of such
managing underwriter, can be sold without having the adverse effect referred to
above, the number of Registrable Securities which the Holder has requested to be
included in such registration.

7. LIMITS ON ADDITIONAL ISSUANCES. EXCEPT FOR THE ISSUANCE OF STOCK OPTIONS
UNDER THE COMPANY’S STOCK OPTION PLANS, THE ISSUANCE OF COMMON STOCK UNDER THE
COMPANY’S EMPLOYEE STOCK PURCHASE PLAN OR UPON EXERCISE OF OUTSTANDING OPTIONS
AND WARRANTS AND THE OFFERING

 

8



--------------------------------------------------------------------------------

CONTEMPLATED HEREBY, THE COMPANY WILL NOT, FOR A PERIOD OF SIX (6) MONTHS
FOLLOWING THE CLOSING OF THE OFFERING, OFFER OR SELL ANY SECURITIES OF THE
COMPANY UNLESS, IN THE OPINION OF THE COMPANY’S COUNSEL, SUCH OFFER OR SALE DOES
NOT JEOPARDIZE THE AVAILABILITY OF EXEMPTIONS FROM THE REGISTRATION AND
QUALIFICATION REQUIREMENTS UNDER APPLICABLE SECURITIES LAWS WITH RESPECT TO THE
OFFERING. THE FOREGOING SHALL NOT APPLY TO SECURITIES ISSUED IN CONNECTION WITH
ANY ACQUISITION, INCLUDING BY WAY OF MERGER, OR PURCHASE OF STOCK OR ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF ANY THIRD PARTY. EXCEPT FOR THE ISSUANCE OF
STOCK OPTIONS UNDER THE COMPANY’S STOCK OPTION PLANS, THE ISSUANCE OF COMMON
STOCK UNDER THE COMPANY’S EMPLOYEE STOCK PURCHASE PLAN OR UPON EXERCISE OF
OUTSTANDING OPTIONS AND WARRANTS, THE ISSUANCE OF COMMON STOCK PURCHASE
WARRANTS, AND THE OFFERING CONTEMPLATED HEREBY, THE COMPANY HAS NOT ENGAGED IN
ANY SUCH OFFERING DURING THE SIX (6) MONTHS PRIOR TO THE DATE OF THIS AGREEMENT.
THE FOREGOING PROVISIONS SHALL NOT PREVENT THE COMPANY FROM FILING A “SHELF”
REGISTRATION STATEMENT PURSUANT TO RULE 415 UNDER THE SECURITIES ACT, BUT THE
FOREGOING PROVISIONS SHALL APPLY TO ANY SALE OF SECURITIES THEREUNDER.

8. NOTICES. ALL NOTICES, REQUESTS, CONSENTS AND OTHER COMMUNICATIONS HEREUNDER
SHALL BE IN WRITING, SHALL BE DELIVERED (A) IF WITHIN THE UNITED STATES, BY
FIRST-CLASS REGISTERED OR CERTIFIED AIRMAIL, OR NATIONALLY RECOGNIZED OVERNIGHT
EXPRESS COURIER, POSTAGE PREPAID, OR BY FACSIMILE, OR (B) IF FROM OUTSIDE THE
UNITED STATES, BY INTERNATIONAL FEDERAL EXPRESS (OR COMPARABLE SERVICE) OR
FACSIMILE, AND SHALL BE DEEMED GIVEN (I) IF DELIVERED BY FIRST-CLASS REGISTERED
OR CERTIFIED MAIL DOMESTIC, UPON THE BUSINESS DAY RECEIVED, (II) IF DELIVERED BY
NATIONALLY RECOGNIZED OVERNIGHT CARRIER, ONE (1) BUSINESS DAY AFTER TIMELY
DELIVERY TO SUCH CARRIER, (III) IF DELIVERED BY INTERNATIONAL FEDERAL EXPRESS
(OR COMPARABLE SERVICE), TWO (2) BUSINESS DAYS AFTER TIMELY DELIVERY TO SUCH
CARRIER, (IV) IF DELIVERED BY FACSIMILE, UPON ELECTRIC CONFIRMATION OF RECEIPT
AND SHALL BE ADDRESSED AS FOLLOWS, OR TO SUCH OTHER ADDRESS OR ADDRESSES AS MAY
HAVE BEEN FURNISHED IN WRITING BY A PARTY TO ANOTHER PARTY PURSUANT TO THIS
PARAGRAPH:

 

  (a) if to the Company, to:

eDiets.com, Inc.

1000 Corporate Drive

Suite 600

For Lauderdale, FL 33334

Attn: General Counsel

Tel: (954) 703-6375

Fax: (954) 727-2601

with a copy to:

Edwards Angell Palmer & Dodge, LLP

1 N. Clematis Street

West Palm Beach, FL 33401

 

9



--------------------------------------------------------------------------------

Attn: Leslie J. Croland

Tel: (561) 820-0212

Fax: (561) 655-8719

 

  (b) if to the Holder, at its address on the signature page of this Agreement.

9. AMENDMENTS; WAIVER. THIS AGREEMENT MAY NOT BE MODIFIED OR AMENDED EXCEPT
PURSUANT TO AN INSTRUMENT IN WRITING SIGNED BY THE COMPANY, THE SELLING
STOCKHOLDER AND THE HOLDER. ANY WAIVER OF A PROVISION OF THIS AGREEMENT MUST BE
IN WRITING AND EXECUTED BY THE PARTY AGAINST WHOM ENFORCEMENT OF SUCH WAIVER IS
SOUGHT.

10. SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND PERMITTED ASSIGNS. NO PARTY
MAY ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER; PROVIDED, HOWEVER, THAT HOLDER MAY ASSIGN
ALL OR ANY OF ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANY AFFILIATE OF HOLDER
THAT IS CONTROLLED, DIRECTLY OR INDIRECTLY, BY PRIDES CAPITAL PARTNERS, LLC (ANY
SUCH ASSIGNMENT BY THE HOLDER PURSUANT TO THE PRECEDING PROVISO SHALL NOT,
HOWEVER, RELEASE OR BE DEEMED TO RELEASE THE HOLDER FROM ITS OBLIGATIONS
HEREUNDER, AND THE HOLDER SHALL REMAIN LIABLE FOR ALL SUCH OBLIGATIONS).

11. HEADINGS. THE HEADINGS OF THE VARIOUS SECTIONS OF THIS AGREEMENT HAVE BEEN
INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE DEEMED TO BE PART OF
THIS AGREEMENT.

12. ENTIRE AGREEMENT; SEVERABILITY. THIS AGREEMENT SETS FORTH THE ENTIRE
AGREEMENT AND UNDERSTANDING OF THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF
AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS, NEGOTIATIONS AND
UNDERSTANDINGS BETWEEN THE PARTIES, BOTH ORAL AND WRITTEN RELATING TO THE
SUBJECT MATTER HEREOF. IF ANY PROVISION CONTAINED IN THIS AGREEMENT IS
DETERMINED TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY,
LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED HEREIN SHALL
NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.

13. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW.

14. COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS,
EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH, WHEN TAKEN
TOGETHER, SHALL CONSTITUTE BUT ONE INSTRUMENT, AND SHALL BECOME EFFECTIVE WHEN
ONE OR MORE COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY HERETO AND DELIVERED TO
THE OTHER PARTIES.

 

10



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing below.

 

Dated as of May 30, 2008   PRIDES CAPITAL FUND I, L.P.   By:   Prides Capital
Partners, LLC, its General Partner   By:  

/s/ Kevin A. Richardson II

  Name:   Kevin A. Richardson II   Title:     Address:   c/o Prides Capital
Partners, LLC   200 High Street, Suite 700   Boston, MA 02110   Attention:
Murray Indick  

Telephone: (415) 946-1482

Facsimile: (415) 946-1486

Email: murray@pridescapital.com

Dated as of May 30, 2008   EDIETS.COM, INC.   By:  

/s/ James A. Epstein

  Name:   James A. Epstein   Title:   Secretary

[REGISTRATION RIGHTS AGREEMENT SIGNATURE PAGE]



--------------------------------------------------------------------------------

Exhibit A

eDiets.com, Inc.

CERTIFICATE OF SUBSEQUENT SALE

[Transfer Agent]

 

              

 

              

 

  RE: Sale of Securities of Common Stock of eDiets.com, Inc. (the “Company”)
pursuant to the Company’s Prospectus dated             , 200[-] (the
“Prospectus”)

Dear Sir/Madam:

The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Shareholders in the
Prospectus, that the undersigned has sold the Shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all applicable securities laws,
including, without limitation, the Prospectus delivery requirements of the
Securities Act of 1933, as amended.

 

Selling Shareholder (the beneficial owner):

 

 

Record Holder (e.g., if held in name of nominee):

 

 

Restricted Stock Certificate No.(s):

 

 

Number of Shares Sold:

 

 

Date of Sale:

 

 

In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a
stop transfer on your records with regard to such certificate.

 

Dated:                                          Very truly yours,     By:  

 

    Print Name:  

 

    Title:  

 